Citation Nr: 1338328	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, or an adjustment disorder.

2. Entitlement to service connection for headaches as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, a videoconference Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.

These issues were remanded for further development in June 2012 and February 2013, and now return again before the Board.

The Board notes that both the Veteran's physical and virtual claims files have been reviewed in adjudication of this clam.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.

The Veteran and his representative have submitted records from a private health care facility which has appeared to diagnose the Veteran with PTSD.  The Board notes that this claim was denied previously by the RO, in large part, because he had no actual diagnosis of PTSD on file, though he did have a combat action ribbon, which was found to be evidence of his presumed exposure to stressors in service.  In the Veteran's last most recent VA examination as to psychiatric disabilities, in October 2009, the Veteran was found to have an anxiety disorder.  Addendum opinions in July 2012 noted that the Veteran carried diagnoses of adjustment disorder and anxiety disorder, which the examiner related to chronic pain, unrelated to service, and migraine headaches which were also found to be unrelated to service.

The Board is concerned with the inconsistency between the July 2012 opinion and the diagnoses of PTSD noted in his private treatment records.  As the Veteran has not received an actual VA examination since October 2009, and, as noted above, it appears that he has been diagnosed with PTSD since that time, the Board finds that the Veteran should be provided with an additional VA examination to clarify whether he has a current diagnosis of PTSD, and whether he has PTSD or any other psychiatric diagnosis related to service.

The Board also notes, as was noted in a prior remand, that the Veteran, on appeal, has alleged his headaches are secondary to his PTSD diagnosis.  Because the issue of entitlement to service connection for an acquired psychiatric disorder is being remanded herein for further development, and because the headache claim is intertwined with the acquired psychiatric disorder claim, the Board defers decision on this issue pending the completion of development on the claim for service connection for an acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for a psychiatric disorder or headaches.  After obtaining any required releases, please associate all relevant records with the Veteran's claims file, to include any further relevant private records not all ready associated with the claims file from Strength of Mind Health Care facility, either in Broken Arrow, Oklahoma, or Claremore, Oklahoma.  After obtaining all required information and waivers from the Veteran, please associate all relevant records with the Veteran's claims file.

2. After the above development has been completed, and any relevant records associated with the Veteran's claims file please schedule the Veteran for a VA psychiatric examination.  If possible, this should be conducted by a health care specialist who has not previously seen the Veteran.  The examiner should note all psychiatric diagnoses the Veteran carries.  The examiner, for each psychiatric disorder diagnosed, should indicated whether it is as least as likely as not that the condition is related to service. 

Please note that the Veteran is the recipient of a combat action ribbon.  Also please note that October 2009 VA treatment records (subsequent to the examination) reflect that the Veteran was diagnosed with an adjustment disorder and recent private treatment records show a diagnosis of PTSD.  To the extent possible, any current diagnoses found should be reconciled with these previous diagnoses.

The examiner should review the entire record and provide a complete rationale for all opinions offered. A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Then, readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, including as provided below, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


